internal_revenue_service number release date index number ----------------------------- --------------------------------------- --------------------------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-149614-10 date april legend x a b ----------------------------- ------------------------ ----------------------------- ------------------------ -------------------- -------------------------- trust ------------------------------------------- ------------------------- date ---------------------- year ------- state ------------------ dear ----------------- this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting inadvertent invalid s_corporation_election relief under sec_1362 of the internal_revenue_code code in addition x’s representatives also seek relief to allow trust to file a late election to be treated as a qualified_subchapter_s_trust qsst pursuant to sec_1361 of the code plr-149614-10 facts according to the information submitted and representations within x was incorporated on date under the laws of state effective date x elected to be treated as an s_corporation on date the shareholders of x included b and trust trust was intended to be a qualified_subchapter_s_trust qsst however a timely qsst election was not filed resulting in x’s s_corporation_election being invalid x represents that the failure to make a qsst election was discovered by x‘s tax advisor in year x represents that its s_corporation invalid election was inadvertent and not motivated by tax_avoidance or retroactive tax planning x also represents that b’s failure to elect qsst status on behalf of a was unintentional and was not motivated by tax_avoidance or retroactive tax planning further x represents that x and its shareholders agree to make any adjustments required by the secretary x also represents that all income has been reported on all affected returns of x and all of its shareholders consistent with the treatment of x as an s_corporation and that neither x nor any of its shareholders intended to make an invalid subchapter_s_election in addition x represents that the trust has qualified as a qsst under sec_1361 at all times since the trust acquired the x stock on date and other than the inadvertent invalid election due to an ineligible shareholder x has qualified as a small_business_corporation at all times since its election on date law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and plr-149614-10 the beneficiary of such trust shall be treated as the owner for purposes of sec_678 of that portion of the qsst which consists of stock in an s_corporation to which the election under sec_1361 applies under sec_1361 a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_trust means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the qsst election by signing and filing with plr-149614-10 the service_center with which the corporation files its income_tax the applicable form or a statement including the information listed in sec_1_1361-1 sec_1_1361-1 provides that if s_corporation stock is transferred to a_trust the qsst election must be made within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1_1361-1 provides that the income_beneficiary who makes the qsst election and is treated for purposes of sec_678 as the owner of that portion of the trust that consists of s_corporation stock is treated as the shareholder for purposes of sec_1361 sec_1366 sec_1367 and sec_1368 conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election was ineffective because of the failure of b on behalf of a to make timely qsst election we further conclude that the ineffectiveness of x’s s_corporation_election constituted an inadvertent invalid election within the meaning of sec_1362 therefore x will be treated as an s_corporation effective date and thereafter provided x’s s_corporation_election was otherwise valid and not otherwise terminated under sec_1362 this ruling is contingent upon b on behalf of a filing a qsst election for trust with an effective date of date with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the qsst election except as specifically ruled upon above we express or imply no opinion concerning the tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation or whether trust was otherwise a valid qsst this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent plr-149614-10 pursuant to the power_of_attorney on file with this office a copy of this letter will be sent to x’s authorized representative sincerely laura c fields laura c fields acting senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
